Citation Nr: 1605327	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to August 1943.  He died in December 2009.  The appellant is his surviving spouse.

This appeal to the Board of Veteran's Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied service connection for cause of the Veteran's death.  In June 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2012.

The Board notes that, in the July 2012 substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge at a local VA office.  However, the appellant withdrew her request for a Board hearing in September 2015.  See 38 C.F.R. § 20.704(d) (2015).

In December 2015, the Deputy Vice Chairman granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS s file or irrelevant to the issues on appeal.

In July 2012, after the issuance of the June 2012 SOC, the appellant submitted additional evidence in support of her appeal without a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015). However, as explained below,  the disposition of the claim is entirely favorable; hence, the  appellant is not prejudiced by the Board proceeding to a decision on the claim without such a waiver.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The December 2009 death certificate reflects that the Veteran's cause of death was pneumonia and renal failure.

3.  At the time of the Veteran's death, service connection was in effect for right hip replacement, residuals of tuberculosis with pleurisy; condition of the dorso-lumbar spine and sacroiliac due to tuberculosis; arthritis of the right hip due to tuberculosis; and residual tuberculosis abscess scar of the right groin.

4.  Collectively, the competent, probative medical pinions addressing the question of whether there existed a medical relationship between disability of service origin and the Veteran's death indicate that the Veteran likely contracted pneumonia and other associated condition(s) during service, and that residual pulmonary/respiratory disability substantially contributed to cause his death. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected disabilities contributed to his death by leading to pneumonia and renal failure.  She generally asserts that the Veteran contracted pneumonia while in the service, and that such pneumonia caused or contributed substantially to the Veteran's death.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b);38 C.F.R.      § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

As reflected on his death certificate, the Veteran died in December 2009 of pneumonia and renal failure.  Prior to his death, the Veteran was hospitalized at the Health Park Medical Center.  The discharge summary from this facility shows the following diagnoses at admission: recurrent pneumonia; hyperkalemia; acute renal failure with chronic renal insufficiency; altered mental status.  The discharge and expiration summary reflects these final diagnoses: recurrent respiratory failure and respiratory arrest, on BiPAP; respiratory acidosis; concomitant metabolic alkalosis with concomitant metabolic acidosis. 

At the time of the Veteran's death, service connection was in effect for right hip replacement, residuals of tuberculosis with pleurisy; condition of the dorso-lumbar spine and sacroiliac due to tuberculosis; arthritis of the right hip due to tuberculosis; and residual tuberculosis abscess scar of the right groin.  
In private opinions dated in January and November 1948, Drs. s E. P. C. and H. C. P. addressed the Veteran's pulmonary/respiratory history.   Dr. H. C. P. noted treatment of the Veteran from September 1943 to March 1945, and stated that the Veteran contracted pleurisy and pneumonia in February 1943 while in the service.  Dr. E. P. C. treated the Veteran after his discharge from the service, beginning in July 1944.  Dr. E. P. C. indicated  that the Veteran gave a history of "having contracted pneumonia while on his way to his station after having been inducted into the army" and that ge  developed "Potts disease of the spine which condition is directly connected with and developed from the original pneumonia which he contracted in the army."  While the contemporaneous medical evidence does not offer an etiological opinion, it does suggest that the Veteran was misdiagnosed during service. 

In a May 2012, a VA physician  reviewed the Veteran's service record's and noted that the Veteran developed a cough, fever, headache and vomiting shortly after induction into service, and that he was eventually found to have tuberculosis/pleurisy.  The physician examiner stated that according to "basic medical knowledge [the Veteran] contracted the tuberculosis organism prior to entering the service as there is a definite latency period between exposure and development of the disease."  The examiner further noted that the Veteran worked as a funeral director/mortician and that this occupation is known for an increased risk of tuberculosis from dead cadavers.  The examiner further noted that "[r]ecords also indicated boney/spine involvement from the TB that developed after his [discharge] from the service."  Finally, the examiner stated that "[t]here are no medical records from the hospitalization or from the past 3-5 [years] of his life," and that without such records, the examiner "would not be able to render any opinion without resorting to mere speculation."  The examiner concluded her report by noting that she was surprised that the Veteran had been granted service connection for tuberculosis. 

While the physician stated that there were no records from the 3-5 years or the hospitalization prior to the Veteran's death, this statement was in error, as such records are associated with the file.  The Veteran was admitted to the Health Park Medical Center in December 2009, three days prior to his death, and these records were associated with the file in February 2010.  In addition, there are several records from the Mayo Clinic, Graham Medical Group, and OSF Saint Francis Medical Center dated from 2004 through the Veteran's death in 2009.  In any event, notably, the VA physician ultimately concluded that the requested etiology opinion could not be provided "without resort to speculation."  As such, the statement provided is essentially a non-opinion that weighs neither for nor against the claim (see, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)), and is accorded no probative weight on the matter upon which this claim turns.

In a July 2012 private opinion, Dr. B. P., who was the Veteran's primary care physician from 2008 to 2009, noted that the Veteran "developed pneumonia with empyema during his time in the service.  He spent years recuperating from his infection and throughout the rest of his life suffered from localized fibrosis and a restrictive type lung disease.  Because of his service related condition, he remained on oxygen throughout the course of [Dr. B. P.'s] care for him, and was even admitted for chronic respiratory insufficiency."  Dr. B. P. concluded "it appears to me that during the last years of his life his deterioration was at least in part due to his slowly worsening respiratory insufficiency and for that reason should be considered a service related condition."  

In an August 2012 private opinion, Dr. J. M. Q, who was the Veteran's primary care physician from 2004 through 2008,  stated  that the Veteran was misdiagnosed with tuberculosis during service.  Dr. J. M. Q.  noted that,  prior to the Veteran's enlistment in the service, he had no history of any respiratory problems.  Dr. J. M. Q. also stated that "[w]hile in the service, [the Veteran] developed a significant pneumonia, particularly localized in the right lung...associated with an empyema for which records indicated he was treated by thoracentesis.  This procedure was done on multiple occasions, which resulted in chronic collapse of his right lung."  Dr. J. M. Q. further explained that the Veteran's right lung never fully recovered and became chronically fibrotic.  Dr. J. M. Q. stated that the Veteran developed abscesses from his medical conditions shortly after discharge and that while "[r]ecords suggest it was tuberculosis...there are no records that this was pathologically substantiated."  Dr. J. M. Q. concluded, based on the clinical findings of the 1940s that the Veteran had been misdiagnosed with tuberculosis.  Dr. J. M. Q. further supported his conclusion with the rationale that the Veteran had tested negative for tuberculosis in more recent skin tests and that the Veteran "never showed evidence of tuberculosis on numerous chest x-rays, as well as several CT scans of his chest."  Therefore, Dr. J. M. Q. concluded that the Veteran never had tuberculosis.  Dr. J. M. Q. diagnosed the Veteran with restrictive lung disease secondary to fibrosis, and "the restrictive lung disease predisposed him to multiple episodes of pneumonia."  Finally, Dr. J. M. Q. concluded "the pneumonia with associated empyema, which [the Veteran] contracted during his military service, resulted in a collapsed fibrotic right lung.  This resulted in restrictive lung disease, predisposing him to a long history of pneumonia, from which he eventually died."
 
As such, the Board finds that, collectively, the competent medical opinions addressing the question of whether there existed a medical relationship between disability of service origin and the Veteran's death indicate that the Veteran likely contracted pneumonia and other associated condition(s) during service, and that residual pulmonary/respiratory disability  substantially contributed to his death. 

With respect to the medical opinions of record, the Board finds that, as  Dr. B. P. and Dr. J. M. Q. were the Veteran's primary care physicians for the years leading up to and immediately preceding the Veteran's death, and as they offered detailed opinions with sufficient rationale, the Board finds these opinions to be adequate for appellate review and of great probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Significantly, these are the only medical opinions on the  question of the existence of a medical relationship between disability of service origin and the Veteran's death; there is no contrary opinion.  Furthermore, as the Board finds no adequate reason to reject these supportive opinions, based on lack of credibility, or diminished probative value (see. e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)), the Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). While the private etiology opinions discussed above are not definitive, they have been written in terms sufficient to apply the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the evidence of record-to particularly include the July and August 2012 medical opinions discussed above-and  resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


